FILE COPY




                                  No. 07-14-00340-CR


Allyn Shane Doyle a/k/a Shane Doyle         §     From the 69th District Court
  Appellant                                         of Dallam County
                                            §
v.                                                October 15, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated October 15, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo